 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHRISTIAN MEJIA
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-305-7548 (v)
     202-307-0054 (f)
 6   Christian.Mejia@usdoj.gov

 7   McGREGOR W. SCOTT
     United States Attorney
 8   Eastern District of California
     Of Counsel
 9
     Attorneys for the United States of America
10
                                  UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12

13    UNITED STATES OF AMERICA,                         No. 1:17-cv-1105-AWI-SKO
14                       Plaintiff,                     [PROPOSED] ORDER ON UNOPPOSED
                                                        REQUEST TO LIFT STAY OF ORDER OF
15            v.                                        SALE
16    DAVID J. EDWARDS, ET AL.,
17

18                       Defendant(s).

19
             The United States has requested that the Court lift its stay of the Order of Sale entered on
20
     August 27, 2019 (ECF No. 59), which stayed the Order of Sale entered on June 28, 2018 (ECF
21
     No. 34) until December 31, 2019. Having reviewed the request, which is unopposed, and for
22
     good cause shown, the Court grants the United States’ request. The Order of Sale entered on June
23
     28, 2018 (ECF No. 34) is no longer stayed.
24

25   IT IS SO ORDERED.

26   Dated: November 5, 2019
                                                  SENIOR DISTRICT JUDGE
27

28


     Order                                         1
